DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious a planetary gear device, comprising: a sun gear; a planetary gear that meshes with the sun gear; an internal gear that meshes with the planetary gear; and a carrier that rotatably supports the planetary gear and rotates together with the planetary gear revolving around the sun gear with an axial core of the sun gear as its center of rotation, wherein the carrier includes a planetary support shaft that supports the planetary gear, a first carrier portion that supports a first end portion of the planetary support shaft located on a planetary support shaft first end side of the planetary gear, and a second carrier portion that supports a second end portion of the planetary support shaft located on a planetary support shaft second end side of the planetary gear; the first carrier portion includes a gear housing space that houses the planetary gear, an opening that opens the gear housing space toward the second carrier portion and allows the planetary gear to fit into the gear housing space, and a first support hole that supports the first end portion, the first support hole being provided opening toward the gear housing space on an opposite side to a side where the opening is located with respect to the gear housing space; the second carrier portion includes a cover portion that covers the opening, a second support hole that supports the second end portion, the second support hole being provided opening toward the gear housing space in the cover portion, and a joining portion that joins the second carrier portion to the first carrier portion; and the joining portion is configured such that the second carrier portion is detachably joined to the first carrier portion and the second carrier portion is joined to the first carrier portion by tightening in a direction aligned with a direction of the axial core of the sun gear, the planetary gear device further comprising: a second sun gear with an axial core coaxially located with the axial core of the sun gear; a second planetary gear that meshes with the second sun gear; a second internal gear that meshes with the second planetary gear; a transmission gear that meshes with the planetary gear and transmits rotation of the planetary gear to the second planetary gear, wherein the carrier includes a second planetary support shaft that supports the second planetary gear; the first carrier portion includes a second gear housing space that houses the second planetary gear, a second opening that opens the second gear housing space toward the second carrier portion and allows the second planetary gear to fit into the second gear housing space, and a second support shaft first support hole that supports a second support shaft first end portion of the second planetary support shaft located on a second planetary support shaft first end side of the second planetary gear, the second support shaft first support hole being provided opening toward the second gear housing space on an opposite side to a side where the second opening is located with respect to the second gear housing space; and the second carrier portion includes a second cover portion that covers the second opening, and a second support shaft second support hole that supports a second support shaft second end portion of the second planetary support shaft located on a second planetary support shaft second end side of the second planetary gear, the second support shaft second support hole being provided opening toward the second gear housing space in the second cover portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659